EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Andrew Boes on 06/07/2022.

	The application has been amended as follows:
	In the Claims filed on 03/10/2022:
In Claim 11, line 3, the phrase “the lower edge” has been replaced with the phrase --- a lower edge---
In Claim 31, lines 1-2, the phrase “a plurality of sidewall flanges” has been replaced with the phrase --- the plurality of sidewall flanges ---
In Claim 32, line 1-2, the phrase “a plurality of sidewall flanges” has been replaced with the phrase --- the plurality of sidewall flanges ---
Claims 37-40 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an assembly that is movably-disposed upon an underlying support surface, the assembly comprising: a body including an upper surface, a lower surface, a front edge, a rear edge, a first side edge that connects the front edge to the rear edge, and a second side edge that connects the front edge to the rear edge, wherein the body is defined by a length extending between the front edge and the rear edge and by a width extending between the first side edge and the  second side edge, wherein the body defines a pair of front axle-receiving openings and a pair of rear axle-receiving openings, a plurality of sidewall flanges extending from the lower surface of the body and including (i) a front flange and a rear flange each extending between the first side edge and a the second side edge, (ii) a first sidewall flange and a second sidewall flange each extending between the front edge and the rear edge, wherein each of the first sidewall flange and the second sidewall flange defines a front longitudinal portion defining a front axle-receiving opening of the pair of  front axle-recivi9ng openings and a rear longitudinal portion defining an axle-receiving projection that extends from a portion of a lower edge of each of the first sidewall flange and the second sidewall flange, wherein each axle-receiving projection at least partially defines a rear axle-receiving opening of the pair of rear axle-receiving openings; a front axle member extending through the pair of front axle-receiving openings; a rear axle member extending through the pair of rear axle-receiving openings; a first front wheel connected to a first end of the front axle member; a second front wheel connected to a second end of the front axle member; a first rear wheel connected to a first end of the rear axle member; and a second rear wheel connected to a second end of the rear axle member, wherein the upper surface of the body is pitched at an angle with respect to the underlying support surface.
Claims 3, 4, 11-28, and 30-33 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784